NO. 07-00-0580-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



OCTOBER 23, 2001

______________________________



CHRISTOS VLATAS,



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE COUNTY CRIMINAL COURT AT LAW NO. 4 OF HARRIS COUNTY;



NO. 1015610; HON. JAMES E. ANDERSON, PRESIDING

_______________________________



Before BOYD, C.J., QUINN, JOHNSON, JJ.

Appellant, Christos Vlatas, was convicted by a jury of the misdemeanor offense of driving while intoxicated (DWI).  Via two issues, he contends that the trial court denied him his Texas and United States constitutional rights when it admitted into evidence his request for an attorney while being asked whether he would submit to a breath test.  The request was captured on both an audio tape and a written document through which he was informed of the consequences of submitting or refusing to submit to a breath test.  Furthermore, when the request was made, he had yet to be informed of his Miranda rights.
(footnote: 1)   We overrule the issues and affirm the trial court’s judgment.

In 
Griffith v. State
, No. 1957-98 (Tex. Crim. App. Sept. 19, 2001)
, the Texas Court of Criminal Appeals was asked to determine whether admitting into evidence Griffith’s request for an attorney when asked whether he would submit to an alcohol breath test and before being Mirandized violated either his state or federal constitutional rights.  The court held that it did not.  
Griffith
 controls the outcome of the case at bar.  Since appellant voiced his desire for counsel while being asked to submit to a breath test and before being Mirandized, admission of his request violated neither the Texas nor United States Constitutions.  
Id.
  

Accordingly, we affirm the judgment of the trial court.



Brian Quinn

    Justice





Do Not Publish.

FOOTNOTES
1:Miranda v. Arizona
, 384 U.S. 436, 474, 86 S. Ct. 1602, 1628, 16 L. Ed. 2d 694 (1966).